PER CURIAM.
The appellant was convicted of grand theft. As a part of his sentence the trial court suspended his driver’s license for thirty-six months. There is no indication that a motor vehicle was involved in the crime.
As the parties agree, this is not a case where the trial court is authorized to suspend a license or in which the Department of Highway Safety and Motor Vehicles must revoke the license upon receiving the record of the conviction. See Mandile v. State, 547 So.2d 1062 (Fla. 2d DCA 1989).
*1330Accordingly, we vacate that portion of the appellant’s sentence suspending his driver’s license. Otherwise, we affirm.
FRANK, A.C.J., and THREADGILL and PATTERSON, JJ., concur.